Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein and conditions as to market value are the same as in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and the-record therein has been admitted in evidence in this case; that the appraised values of the rayon wearing apparel, rayon footwear, rayon fabrics, and other rayon articles covered by said appeals, less any additions made by the importer by *389reason of the so-called Japanese consumption tax, represent the export values of such merchandise, and that there were no higher foreign values at or. about the dates of • exportation of the instant merchandise.
On the agreed facts I find and hold the proper dutiable export values of the rayon wearing apparel, rayon footwear, rayon fabrics and other rayon articles covered by these appeals, to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.